Case 2:19-cr-00354-JFef Goapifent 1 Filed 11/21/19 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Criminal No. (9-3 f

UNITED STATES OF AMERICA

Vv.
(21 US.C. §§ 841(a)(1), 841(b)(1) (Bi),
DAVEION LARON TEXAS SANDERS 841(b)(1)(C) and 846, 18 U.S.C. §§ 922(0) and
DEANDRE MOSES SANDERS 924(c)(1)(A)(i) and 18 U.S.C. § 5861(d))
. 7 = FA
A
INDICTMENT :
COUNT ONE NOV 24 zaOtg
The grand jury charges: CLERK U.S, DISTRICT COURT

WEST, DIST. OF PENNSYLVANIA
On or about July 11, 2019, in the Western District of Pennsylvania, the defendants,

DAVEION LARON TEXAS SANDERS and DEANDRE MOSES SANDERS, did knowingly,
intentionally and unlawfully conspire with one another and with persons both known and
unknown to the grand jury, to possess with intent to distribute and distribute 500 grams or more
of a mixture and substance containing a detectable amount of cocaine, and quantities of mixtures
and substances containing a detectable amount of oxymorphone, a Schedule II controlled
substance, contrary to the provisions of Title 21, United States Code, Sections 841(a)(1),
841(b)(1)(B) (ii) and 841(b)(1)(C).

In violation of Title 21, United States Code, Section 846.
Case 2:19-cr-00354-JFC Document1 Filed 11/21/19 Page 2 of 8

COUNT TWO

The grand jury further charges:

On or about July 11, 2019, in the Western District of Pennsylvania, the defendants,
DAVEION LARON TEXAS SANDERS and DEANDRE MOSES SANDERS, did knowingly,
intentionally and unlawfully possess with the intent to distribute 500 grams or more of a mixture
and substance containing a detectable amount of cocaine, and quantities of mixtures and ©
substances containing a detectable amount of oxymorphone, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B)(@i)

and 841(b)(1)(C).
Case 2:19-cr-00354-JFC Document1 Filed 11/21/19 Page 3 of 8

COUNT THREE
The grand jury further charges:
On or about July 11, 2019, in the Western District of Pennsylvania, the defendant,
DEANDRE MOSES SANDERS, did knowingly, intentionally and unlawfully possess with the
intent to distribute quantities of mixtures and substances containing detectable amounts of cocaine
and oxymorphone, Schedule II controlled substances.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).
Case 2:19-cr-00354-JFC Document1 Filed 11/21/19 Page 4 of 8

COUNT FOUR

The grand jury further charges:

On or about July 11, 2019, in the Western District of Pennsylvania, the defendants,
DAVEION LARON TEXAS SANDERS and DEANDRE MOSES SANDERS, did knowingly,
intentionally and unlawfully possess a machinegun as defined in Title 18, United States Code,
Section 921(a)(23) and Title 26, United States Code, Section. 5845(b), and which is further
described as a Stag Arms, Model Stag-15, 5.56 caliber rifle bearing S/N179635 with a bump stock
affixed.

In violation of Title 18, United States Code, Section 922(0)(1).
. Case 2:19-cr-00354-JFC Document1 Filed 11/21/19 Page 5of8

COUNT FIVE

The grand jury further charges:

On or about July 11, 2019, in the Western District of Pennsylvania, the defendants,
DAVEJON LARON TEXAS SANDERS and DEANDRE MOSES SANDERS, knowingly
possessed a firearm(s), to wit:
(1) aStag Arms, Model Stag-15, 5.56 caliber rifle bearing S/N179635 with a bump
stock affixed; and/or
(2) a SWD Cobray, model SS (Streetsweeper), 12 gauge shotgun bearing serial
number SH11304; |
in furtherance of a drug trafficking crime for which the defendant may be prosecuted in a court of
the United States, that is conspiracy to distribute and possession with intent to distribute 500 grams
or more of cocaine, and quantities of mixtures and substances containing a detectable amount of
oxymorphone, contrary to the provisions of Title 21, United States Code, Sections 841 (a)(1),
841(b)(1)(B)(ii), 841(b)(1)(C), and 846, as charged at Counts One and Two of this Indictment.

In violation of Title 18, United States Code, Section 924(c)(1)(A)(i).
Case 2:19-cr-00354-JFC Document1 Filed 11/21/19 Page 6 of 8

COUNT SIX
The grand jury further charges:
On or about July 11, 2019, in the Western District of Pennsylvania, the defendants,
DAVEION LARON TEXAS SANDERS and DEANDRE MOSES SANDERS, did knowingly
and unlawfully possess firearms, as defined in Title 26, United States Code, Section 5845(a)(b),
which were not registered to them in the National Firearms Registration and Transfer Record,
specifically:
(1) aStag Arms, Model Stag-15, 5.56 caliber rifle bearing S/N179635 with a bump
stock affixed; and/or
(2) a SWD Cobray, model SS (Streetsweeper), 12 gauge shotgun bearing serial
number SH11304;

In violation of Title 26, United States Code, Section 5861(d).
Case 2:19-cr-00354-JFC Document1 Filed 11/21/19 Page 7 of 8

FORFEITURE ALLEGATIONS

1. The allegations contained in Counts One through Six of this Indictment are
incorporated by reference as if fully set forth herein for the purpose of alleging criminal forfeiture
pursuant to Title 18, United States Code, Section 924(d); Title 21, United States Code, Sections
853(a)(1), 853(a)(2), and 853(p); and Title 28, United States Code, Section 2461(c).

2. Pursuant to Title 21, United States Code, Section 853, upon conviction of
an offense in violation of Title 21, United States Code, Sections 846 and/or 841(a)(1),
841(b)(1)(B)Gi) or 841(b)(1)(C), the defendants, DAVEION LARON TEXAS SANDERS and
DEANDRE MOSES SANDERS, shall forfeit to the United States of America any property
constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of such
offense and any property used, or intended to be used, in any manner or part, to commit, or to
facilitate the commission of, the offense. The property to be forfeited includes, but is not limited
to, the following: $35,000.00 in United States currency and/or a pair of diamond encrusted
sunglasses.

3. As aresult of the defendants, DAVEION LARON TEXAS SANDERS’ and
DEANDRE MOSES SANDERS’, commission of violations of Title 18, United States Code,
Section 922(o), Title 18, United States Code, Section 924(c)(1)(A)Q) and Title 26, United States
Code, Section 5861(d) charged in Counts Four, Five and Six of this Indictment, the firearms
alleged in those Counts, to wit:

(a) a Stag Arms, Model Stag-15, 5.56 caliber rifle bearing serial number 179635

with a bump stock affixed; and

(b) a SWD Cobray, model SS (Streetsweeper), 12 gauge shotgun bearing serial

number SH11304,
Case 2:19-cr-00354-JFC Document1 Filed 11/21/19 Page 8 of 8

as well as a loaded Glock Model 19 firearm bearing serial number BDMH204, recovered from the
residence of DAVEION LARON TEXAS SANDERS and DEANDRE MOSES SANDERS, on or

about July 20, 2019, are subject to forfeiture pursuant to Title 18, United States Code, Section

A Wy

Foreperson

924(d)(1).

 

SCOTT W. BRADY
United States Attorney
PA ID No. 88352
